Justice Heydenfeldt
delivered the opinion of the Court. The purchase of the property mentioned in the bill, by the plaintiff from Dunbar, gave him the legal title. His purchase at the sale, made under the decree rendered in the action which is referred to in the bill, invested him with the equity. So that, as appears from his own averments, he has a complete investiture of the legal and equitable title, as fully as it could be derived from Dunbar, the first owner.
This bill is filed to set aside his own decree, the sale made under it, at which he was the purchaser, and to obtain another and fresh sale. For what good reason all this is desired, is beyond an ordinary comprehension.
Judgment below affirmed.
February 19. Re-hearing granted.